Citation Nr: 1707553	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  15-13 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, for accrued benefits purposes.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for psychiatric disorder, for accrued benefits purposes.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD), for accrued benefits purposes.

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, for accrued benefits purposes.

REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran's daughter


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served in the Special Philippine Scouts from July 1946 to April 1949.  The Veteran died on July [redacted], 2015.  The Veteran's spouse has been substituted as the appellant in this case. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The September 2012 rating decision disallowed the Veteran's previously denied claim for service connection for bilateral hearing loss.  The January 2014 rating decision declined to reopen previously denied claims for depressive disorder, hypertension, and chronic obstructive pulmonary disease (COPD) because the evidence submitted was not new and material.

In August 2015, the appellant and the Veteran's daughter testified at a hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.  

Currently before the Board, the appellant seeks to reopen the Veteran's claim seeking service connection for an acquired psychiatric disorder, to include depressive disorder.  The Board has determined that a new and material evidence analysis is proper for the psychiatric disorder claim.  

In a May 2009 final decision, the RO denied the Veteran's claim of entitlement to service connection for depressive disorder.  The rating decision also specifically addressed a denial of entitlement to service connection for post-traumatic stress disorder (PTSD), a condition characterized by insomnia, and anxiety disorder.  At the time of the May 2009 final decision, the Veteran's treatment records included diagnoses of depressive disorder and anxiety.  Although apprised of his procedural and appellate rights, the Veteran did not perfect an appeal after being notified of the denial.  There was also no new evidence received within one year of the issuance of the decision.  Therefore, the May 2009 rating decision is final. 38 U.S.C.A. §7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.1103 (2016).  Subsequently, in April 2014, the Veteran requested reopening the claim for "severe depression".  

Although the RO has characterized the issue on appeal as limited to a depressive disorder, given that the May 2009 rating action denied service connection for several psychiatric disorders, and in light of Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009), the Board has recharacterized the issue

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2014).  

The reopened claims for service connection for a psychiatric disorder, COPD, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1. In a rating decision issued in May 2009, the RO denied the Veteran's claims of entitlement to service connection for bilateral hearing loss, depressive disorder, chronic obstructive pulmonary disease (COPD), and hypertension.  The Veteran was notified of this decision that same month and did not appeal or submit new and material evidence within the one year period thereafter.

2. Evidence added to the record more than one year since the final May 2009 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for bilateral hearing loss, depressive disorder, COPD, and hypertension.

3. Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss is related to service.


CONCLUSIONS OF LAW

1. The May 2009 rating decision that denied the claim for service connection for bilateral hearing loss is final. 38 U.S.C.A. §7105(c) (West 2014); 38 C.F.R. §20.1103 (2016).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a)(2016).

3. The criteria for entitlement to service connection for hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§3.102, 3.303, 3.385 (2016).

4. The May 2009 rating decision that denied the claim for service connection for psychiatric disorder is final. 38 U.S.C.A. §7105(c) (West 2014); 38 C.F.R. §20.1103 (2016).

5. New and material evidence has been received to reopen the claim of entitlement to service connection for psychiatric disorder. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a)(2016).

6. The May 2009 rating decision that denied the claim for service connection for COPD is final. 38 U.S.C.A. §7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

7. New and material evidence has been received to reopen the claim of entitlement to service connection for COPD. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a)(2016).

8. The May 2009 rating decision that denied the claim for service connection for hypertension is final. 38 U.S.C.A. §7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

9. New and material evidence has been received to reopen the claims of entitlement to service connection for hypertension. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a)(2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

The Board reopens the service connection claim for bilateral hearing loss, psychiatric disorder, chronic obstructive pulmonary disease (COPD), and hypertension based on the receipt of new and material evidence, and also grants service connection for bilateral hearing loss, which, other than the matters addressed in the remand section below, represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

II. New and Material Evidence

The appellant petitions to reopen the previously denied service connection claims for the Veteran's bilateral hearing loss, psychiatric disorder, chronic obstructive pulmonary disease (COPD), and hypertension.  As a finally-decided claim, the Board must consider whether new and material evidence has been submitted since the May 2009 decision.  For the following reasons, the Board finds that reopening is warranted. 

In general, rating decisions that are not timely appealed are final and binding determinations based on the evidence of record at the time the decision was made. See 38 U.S.C.A. §§7104, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2016).  If, however, new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed. See 38 U.S.C.A. §5108 (West 2014); 38 C.F.R. §3.156 (2016). 

In making this determination, the Board must review all of the evidence submitted since the last final and binding decision, irrespective of whether that decision was on the underlying merits of the claim or, instead, a prior petition to reopen the claim. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. §3.156(a)(2016).  

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999).  If VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled. See Winters v. West, 12 Vet. App. 203, 206 (1999).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Id.  The Court interpreted the language of 38 C.F.R. §3.156(a) as creating a low threshold, and viewed the phrase "raise a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id.

If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis. 38 U.S.C.A. §5108; 38 C.F.R. §3.156.  

Here, in a May 2009 rating decision, the RO denied service connection for bilateral hearing loss, depressive disorder, chronic obstructive pulmonary disease (COPD), and hypertension, finding a lack of evidence to show that the disability either occurred in or was caused by military service.  The Veteran was notified of the adverse determination and of his procedural and appellate rights, but he did not appeal the rating decision or submit new and material evidence within one year from the date that the RO mailed notice of the adverse determination.  Thus, the May 2009 rating decision became final by operation of law on the evidence of record. See 38 U.S.C.A. §7105 (c); 38 C.F.R. §§3.156(b), 20.1103.

The evidence of record at the time of the May 2009 denial consisted of service treatment records, military personnel file, VA treatment records, and private medical records.  The military personnel records list the Veteran's military occupational specialty (MOS) as guard, construction worker, operator of a grading and dozer machine, and carpenter during his period of military service from July 1946 to April 1949.  The VA treatment records dated from June 2008 to January 2009 document a diagnosis of Alzheimer's dementia with depression and other medical problems to include COPD and hypertension.  The private records dated September 2008 to December 2008 also show treatment for dementia with depression and document a diagnosis of hypertension and COPD.  But, as cited in the rating decision, the available service treatment records show no complaint, treatment, or diagnosis of hearing loss, depression, COPD, or hypertension.  

Evidence received since the May 2009 decision includes an April 2014 statement of disagreement from the Veteran, signed statements from the Veteran's brother and spouse in April 2014, and, most recently, testimony from both the appellant and daughter at the August 2015 Board hearing regarding the continuity of symptomatology of hearing loss, depression, COPD, and hypertension.  

Specifically, at the August 2015 Board hearing, the Veteran's daughter testified that her father was diagnosed with depression by a psychiatrist.  She stated that he was "always isolated" and experienced "nightmares." See transcript, pp. 7, 8. She further testified that he was being treated by a private doctor for COPD and that her father's "coughing" may be related to "when he was a carpenter before and caused him to expose to any paints thinner and chemicals and dust." Id., pp.11, 12.  She also testified that the Veteran's hypertension was caused by "too much pressure, stress," exposure to "noise and trauma," and that the condition is triggered "due to the severity of the nature of [the Veteran's] COPD." Id., pp. 13, 14.  The Veteran's spouse added that she noticed he was "always upset" and "always agitated." Id., p.15. 

The Veteran's brother observed the Veteran "coughing a lot" and having "shortness of breath," and noticed a significant reduction in his brother's ability to hear.  See Statement from M. L. dated April 2014.  When the Veteran returned from service, he noticed that his brother was "anti-social" and "did not want to talk to nobody and stayed most of the time at home."  Id. The Veteran's wife also stated observable behavioral differences in her husband before he entered military and after he left the service.  When the Veteran came back to visit during his military leave, "he was always feeling depress[ed] and contemplated of not going back in the military."  She stated having "difficulty communicating with him due to his hearing problems," which did not exist when they first met and before he entered service.  She noticed that once her husband left the military, he was having trouble sleeping and "saw from him the feeling of hopelessness and helplessness."  See Statement of Judith Laz dated April 2014.

The foregoing evidence is presumed credible for the purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim. See Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that new and material evidence has been presented and there is sufficient evidentiary basis to reopen the appellant's claim for hearing loss, COPD, psychiatric disorder and hypertension.  As this evidence was not available at the time of the May 2009 denial, it is new.  The evidence is material because it relates to unestablished facts necessary to establish the claim.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

The Board finds that this evidence contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability. See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, on this record, the evidence is new and material.  Accordingly, the claim for service connection for hearing loss, COPD, psychiatric disorder and hypertension are reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).



III. Service Connection for Bilateral Hearing Loss

Service connection is granted for disability resulting from disease or injury incurred or aggravated during active military service in the line of duty. 38 U.S.C.A. §§1110, 1131; 38 C.F.R. §3.303 (a).  Generally, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran originally filed a service connection claim for bilateral hearing loss in July 2011 claiming that this disability started during his military service.  See Supplemental Claim dated July 28, 2011.   

For claims of entitlement to service connection for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. §3.385.

First, the medical evidence establishes that the Veteran was exposed to acoustic trauma in service as a machine operator and construction worker in the Special Philippine Scouts.  

The Veteran's military service records confirm his military occupational specialty (MOS) during July 1946 to April 1949 was a construction worker, carpenter, and a grader-dozer machine operator.  According to the Veteran, his hearing loss was the result of occupational exposure to heavy construction while performing constructive work in the U.S. military bases in Okinawa and in Guam.  He further stated that "continuous exposure to loud noise without the use of protective hearing equipment and not mandatory issued in 1946-1949 resulted to the hearing loss in both ears." See Notice of Disagreement dated April 2014.

Moreover, the Board observes that the Veteran has attested to his long-term hearing loss, which, as a lay person, he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional). 

Second, the evidence demonstrates that the Veteran presently has bilateral hearing loss for VA purposes. 38 C.F.R. §3.385.  After service, in September 2008, the Veteran underwent an audiometric examination from a private doctor.  The record demonstrates a bilateral moderate to severe sensorineural hearing loss in the 500 to 4000 Hertz range.  The following findings satisfy the threshold of a bilateral hearing loss disability under 38 C.F.R. § 3.385.




HERTZ



500
1000
2000
3000
4000
RIGHT
65
75
75
NT
80
LEFT
45
45
70
NT
70

Lastly, the Board finds that the most probative evidence of record demonstrates that the Veteran's current bilateral hearing loss is related to active service.  In a May 2012 VA audio examination, the VA examiner opined that the Veteran's hearing loss "is as least as likely as not caused by or a result of military noise exposure."  See May 2012 VA Audio Examination.  The examiner further noted that the "acoustic trauma is conceded due to Veteran's MOS," and as such, "noise exposure is highly probable." Id.  With resolution of doubt in the Veteran's favor, the Board finds that this opinion satisfies the nexus element of service connection.  Significantly, there are no negative nexus opinions of record that rebut the May 2012 examiner's opinion.  

Based upon the Veteran's confirmed exposure to acoustic trauma in service, the Veteran's current diagnosis of sensorineural hearing loss, and supporting medical evidence, the Board concludes that the evidence supports the grant of service connection for bilateral hearing loss.  

Accordingly, entitlement to service connection for bilateral hearing loss is warranted. 38 C.F.R. §3.102.


ORDER

The previously denied claim of entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is granted.

The previously denied claim of entitlement to service connection for psychiatric disorder is reopened.

The previously denied claim of entitlement to service connection for COPD, to include asbestosis and mesothelioma, is reopened.

The previously denied claim of entitlement to service connection for hypertension is reopened.


REMAND

Regrettably, remand is warranted for the appellant's claim for service connection for psychiatric disorder, COPD, and hypertension.  

During the August 2015 Board hearing, the Veteran's spouse and daughter testified that the Veteran was depressed due to being sick and that his hypertension was triggered by the severity of his COPD.  As noted in the hearing, the Veteran was a carpenter during his military service where he was exposed to toxic fumes, paint, dust and chemicals.  See transcript, p. 12.  During military service and since returning from service, the Veteran's family has regularly observed the Veteran "coughing" or having "shortness of breath." See statement from M.Laz, April 2014. 

The Board finds that further development of the claims regarding psychiatric disorder, COPD, and hypertension is required before readjudicating on its underlying merits.  Specifically, a VA medical opinion is needed addressing the etiology of the claimed disabilities above, particularly in terms of its posited relationship or correlation with the Veteran's military service.    

Further, the remaining issues on appeal are intertwined with the claims being remanded. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment for psychiatric disorder, chronic obstructive pulmonary disease (COPD), and hypertension.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and her representative.  

2. Ask the appellant to identify any additional treatment the Veteran received prior to his death for psychiatric disorder, chronic obstructive pulmonary disease (COPD), and hypertension.  Make reasonable efforts to obtain any records identified and notify the appellant of any negative responses and what further steps VA will make concerning the Veteran's claim.

3. Chronic Obstructive Pulmonary Disease (COPD):

After any additional records are associated with the claims file, arrange for a qualified medical profession to provide an opinion regarding the etiology of the Veteran's chronic obstructive pulmonary disease (COPD).  

The entire claims folder, including a copy of this remand, must be made available to the examiner.  The examiner must state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.

The examiner must state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's COPD had its onset during service or is otherwise related to his service.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim. 

The examiner must specifically address the lay statements provided during the course of the appeal and during the August 2015 Board hearing.  It should be noted that lay persons such as the Veteran, his wife, daughter's statements are competent to attest to matters of which they have first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

4.  Psychiatric Disorder: 

After any additional records are associated with the claims file, arrange for a qualified medical profession to provide an opinion regarding the etiology of the Veteran's psychiatric disorder. 

The entire claims folder, including a copy of this remand, must be made available to the examiner.  The examiner must state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.

The examiner must ascertain whether there is any psychiatric disorder of record for which the Veteran was diagnosed before his death in July [redacted], 2015, and state whether it is at least as likely as not (50 percent or greater probability) that acquired psychiatric disorder, to include depression and other than PTSD, anxiety, and a condition characterized by insomnia, had its clinical onset during active service or is related to any in-service disease, event, or injury, or manifested within the first year after separation from military service. 

The examiner must also provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that acquired psychiatric disorder, to include depression, was caused by or permanently aggravated by COPD.

The examiner must specifically address the lay statements provided during the course of the appeal and during the August 2015 Board hearing.  It should be noted that lay persons such as the Veteran, his wife, daughter's statements are competent to attest to matters of which they have first-hand knowledge, including observable symptoms such as behavioral changes.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

5. Hypertension:

After any additional records are associated with the claims file, arrange for a qualified medical profession to provide an opinion regarding the etiology of the Veteran's hypertension. 

The entire claims folder, including a copy of this remand, must be made available to the examiner.  The examiner must state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.

The examiner must state whether it is at least as likely as not (50 percent or greater probability) that hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury, or manifested within the first year after separation from military service. 

The examiner must also provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that hypertension was caused by or permanently aggravated by COPD.

The examiner must specifically address the lay statements provided during the course of the appeal and during the August 2015 Board hearing.  It should be noted that lay persons such as the Veteran, his wife, daughter's statements are competent to attest to matters of which they have first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

6. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 38 C.F.R. §4.2.

7. When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


